Citation Nr: 1141836	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial, compensable rating for degenerative disc disease of the lumbar spine with sciatica, prior to June 16, 2010.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine with sciatica, from June 16, 2010.

3.  Entitlement to an initial rating in excess of 10 percent for migraine headaches with vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the Seattle, Washington RO, inter alia, granted service connection and assigned an initial rating of 0 percent (noncompensable) for degenerative disc disease of the lumbar spine with sciatica, effective April 1, 2006 and granted service connection and assigned an initial rating of 10 percent for migraine headaches with vertigo, effective April 1, 2006.  In October 2006, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania, which has certified the appeal to the Board.  

In a November 2010 rating decision, the Pittsburgh, Pennsylvania RO awarded a 10 percent rating for degenerative disc disease of the lumbar spine with sciatica, effective June 16, 2010.

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for degenerative disc disease and migraine headaches, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating during the pendency of the appeal of 10 percent for degenerative disc disease of the lumbar spine with sciatica, effective June 16, 2010, inasmuch as higher ratings for this disability are available, both before and after June 16, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized this matter as now encompassing the first two matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In her substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A notice letter informed her that her hearing was scheduled for September 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, her Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Pertinent to all claims on appeal, the Board notes that, in her October 2006 NOD, the Veteran requested a hearing before a decision review officer (DRO) at the RO.  In a September 2007 correspondence, the Veteran again stated her request for a hearing before RO personnel.  An October 2008 letter informed the Veteran that her DRO hearing was scheduled for December 2008, however, this letter was returned by the U.S. Postal Service as undeliverable.  Additionally, a DRO report dated several days after the notice letter was mailed noted that the Veteran needed to be informed that her hearing scheduled for December 2008 was cancelled.  The RO personnel indicated that the hearing would need to be rescheduled.  While the Veteran was subsequently scheduled for a Board hearing at the RO in September 2011, the Veteran's DRO hearing was never rescheduled and there is no indication that the Veteran has withdrawn her DRO hearing request.  Thus, a remand of these matters for the requested DRO hearing is warranted.

The Board also finds that additional development of the claims for higher ratings for degenerative disc disease of the lumbar spine with sciatica is warranted.

In this regard, the Veteran most recently underwent spine examination in June 2010.  The Veteran reported low back pain that radiated down the left leg.  On examination, forward flexion was 80 degrees, extension was 10 degrees, and straight leg raising was 85 degrees bilaterally.  The examiner noted no abnormal neurological findings.  The impression was moderate to severe low back syndrome.  

The Board notes that the June 2010 examination report does not include pertinent findings needed to rate the Veteran's disability pursuant to the applicable criteria for rating spine disabilities.  See 38 C.F.R. § 4.71a (2011).  Significantly, the previous examiner did not indicate whether there were any incapacitating episodes of intervertebral disc syndrome (i.e., degenerative disc disease) or whether there was any favorable or unfavorable ankylosis of the spine.  Additionally, while the examiner noted that there was pain associated with some of the range of motion testing, he did not indicate at what point pain began or if the Veteran's motion was further limited by pain.  

The Board also notes that the record raises, but does not resolve, the question of  whether the Veteran has separately ratable, neurological manifestations of  her degenerative disc disease.  See Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a.  The June 2010 examiner noted that there were no neurological abnormalities, however, there is no mention of any clinical tests that confirm these results and neither X-rays nor an MRI was obtained.  Moreover, other medical evidence of record reflects that the Veteran has sciatica associated with her lumbar spine disability.  In this regard, in- and post-service medical records reflect a history of herniated discs with sciatica.  Additionally, a November 2006 MRI reflects some nerve root impingement on the left side. 

Under these circumstances, the Board finds that more contemporaneous and comprehensive VA examinations-with findings responsive to the applicable rating criteria-are needed to properly assess the severity of the Veteran's service-connected degenerative disc disease.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims for higher ratings for degenerative disc disease (as these claims, emanating from original claims, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examinations, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims for higher ratings should include consideration of whether "staged rating" of the disability(ies) (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should schedule a DRO hearing in accordance with the Veteran's October 2006 and September 2007 hearing requests.  The RO should notify the Veteran and her representative of the date and time of the hearing.  If the Veteran no longer desires a DRO hearing, a signed writing to that effect (preferably, one signed by the Veteran), should be associated with the claims file. 

2.  The RO should send to the Veteran and her representative a letter requesting that she provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and the report of that examination made available to the orthopedic examiner in conjunction with his or her examination of the Veteran.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and the report of each examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with the complete rationale for any conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify all neurological impairment associated with the Veteran's back disability, to particularly include radiculitis (or, radiculopathy).  For each such diagnosed neurological impairment, the examiner should clearly indicate whether any such impairment constitutes a separately ratable neurological manifestation of the service-connected degenerative disc disease; and, if so, the examiner should provide an assessment of the severity of such manifestation as mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician should conduct range of motion testing of the spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the spine.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should render findings as the existence, and, if present, the severity of any muscle spasm, guarding, localized tenderness, abnormal gait, or abnormal spine contour (such as scoliosis, reversed lordosis, or abnormal kyphosis). 

The physician should also specifically indicate whether there is any ankylosis of the lumbar spine, or of the entire spine; and, if so, whether such ankylosis is favorable or unfavorable.

Finally, the physician should also render findings as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc disease (IVDS) that requires bed rest prescribed by a physician and treatment by a physician), specifically, whether over the prior 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least one week, but less than two weeks; (b) at least two weeks, but less than four weeks; (c) at least four weeks but less than six weeks; or (d) at least six weeks. 

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of each claim for higher rating should include consideration of whether staged rating of disability(ies), pursuant to Fenderson (cited above) is appropriate.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

